IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


C.A.R.,                                 No. 266 WAL 2015

                    Respondent
                                        Petition for Allowance of Appeal from the
                                        Order of the Superior Court
               v.


R.E.M., III,

                    Petitioner


                                    ORDER



PER CURIAM

       AND NOW, this 10th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.